Exhibit 10.1    



INVESTMENT AGREEMENT

By and Between

BANK OF AMERICA, N.A.

and

COUNTRYWIDE FINANCIAL CORPORATION

Dated as of August 22, 2007

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS Section 1.01.    Definitions    1  Section 1.02.   
General Interpretive Principles    4  ARTICLE II SALE AND PURCHASE OF THE
PREFERRED SECURITIES Section 2.01.    Sale and Purchase of the Preferred
Securities    5  Section 2.02.    Closing    5  ARTICLE III REPRESENTATIONS AND
WARRANTIES Section 3.01.    Representations and Warranties of the Company    5 
Section 3.02.    Representations and Warranties of Purchaser    15  ARTICLE IV
ADDITIONAL AGREEMENTS OF THE PARTIES Section 4.01.    Taking of Necessary
Action    17  Section 4.02.    Acquisition Proposals    17  Section 4.03.   
Financial Statements and Other Reports    18  Section 4.04.    Inspection of
Property    19  Section 4.05.    Post-Conversion Lockup; Redemption    20 
Section 4.06.    Standstill    20  Section 4.07.    Securities Laws; Legends   
22  Section 4.08.    Lost, Stolen, Destroyed or Mutilated Securities    22 
Section 4.09.    Regulatory Matters    22  Section 4.10.    Share Listing    23 
Section 4.11.    Business Strategy    23  ARTICLE V CONDITIONS Section 5.01.   
Conditions of Purchase    24  Section 5.02.    Conditions of Sale    25  ARTICLE
VI MISCELLANEOUS Section 6.01.    Survival of Representations and Warranties   
25  Section 6.02.    Notices    25  Section 6.03.    Entire Agreement; Third
Party Beneficiaries; Amendment    27 


-i-

--------------------------------------------------------------------------------

Section 6.04.    Counterparts    27  Section 6.05.    Governing Law    27 
Section 6.06.    Public Announcements    27  Section 6.07.    Expenses    27 
Section 6.08.    Indemnification    27  Section 6.09.    Successors and Assigns 
  29  Section 6.10.    Remedies; Waiver    29  Section 6.11.    Consent to
Jurisdiction    29  Section 6.12.    Severability    29  Section 6.13.   
Headings    30  Section 6.14.    Standard    30 

Exhibits

A - Form of Certificate of Designations   B - Form of Registration Rights
Agreement  

-ii-

--------------------------------------------------------------------------------

INVESTMENT AGREEMENT

     INVESTMENT AGREEMENT (the “Agreement”), dated as of August 22, 2007, by and
between Bank of America, N.A., a national banking association (“Purchaser”), and
Countrywide Financial Corporation, a Delaware corporation (the “Company”).
Capitalized terms not otherwise defined where used shall have the meanings
ascribed thereto in Article I.

     WHEREAS, Purchaser has agreed to purchase, and the Company has agreed to
sell, subject to the terms and conditions of this Agreement, Preferred
Securities (as defined below);

     WHEREAS, the Company and Purchaser desire to set forth certain agreements
herein.

     NOW THEREFORE, in consideration of the premises and the representations,
warranties and agreements herein contained and intending to be legally bound
hereby, the parties hereby agree as follows:

ARTICLE I

Definitions

     Section 1.01. Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:

     “Acquisition Proposal” shall have the meaning set forth in Section 4.02(c)
.

     “Affiliate” or “affiliate” shall mean, with respect to any Person, any
other Person which directly or indirectly controls or is controlled by or is
under common control with such Person. As used in this definition, “control”
(including its correlative meanings, “controlled by” and “under common control
with”) shall mean possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise). To the extent that any such term is used in relation to or in
connection with any statute and the definition of such term in such statute is
broader or different, then, in such context, such term shall have the meaning
set forth in such statute.

     “Agency” shall have the meaning set forth in Section 3.01(o).

     “Agreement” shall have the meaning set forth in the preamble hereto.

     “Ancillary Documents” shall mean the Certificate of Designations and the
Registration Rights Agreement.

     “Beneficially Own” shall have the meaning set forth in Section 4.06(b).

--------------------------------------------------------------------------------

     “Business Day” shall mean any day, other than a Saturday, Sunday or a day
on which banking institutions in the City of New York, New York are authorized
or obligated by law or executive order to close.

     “Certificate of Designations” shall have the meaning set forth in Section
2.01.

     “Closing” and “Closing Date” shall have their meanings set forth in Section
2.02(a).

     “Code” shall mean the United States Internal Revenue Code of 1986, as
amended.

     “Common Stock” shall have the meaning set forth in Section 3.01(e).

     “Company” shall have the meaning set forth in the preamble hereto.

     “Company Disclosure Schedule” shall have the meaning set forth in Section
3.01.

     “Company Group” shall have the meaning set forth in Section 3.01(k).

     “Company Indemnitees” shall have the meaning set forth in Section 6.08(b).

     “Company Pension Plans” and “Company Plans” shall have the meanings set
forth in Section 3.01(k).

     “Confidentiality Agreement” shall have the meaning set forth in Section
6.06.

     “DGCL” shall mean the Delaware General Corporation Law.

     “ERISA” shall have the meaning set forth in Section 3.01(k).

     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

     “FDIC” shall mean the Federal Deposit Insurance Corporation.

     “Federal Reserve Board” shall mean the Board of Governors of the Federal
Reserve System.

     “GAAP” shall mean generally accepted accounting principles in the United
States of America.

     “Governmental Entity” shall mean any court, administrative agency or
commission or other governmental authority or instrumentality, whether federal,
state, local or foreign, and any applicable industry self-regulatory
organization.

     “Indemnified Party” shall have the meaning set forth in Section 6.08(c).

     “Indemnifying Party” shall have the meaning set forth in Section 6.08(c).

2

--------------------------------------------------------------------------------

     “Intellectual Property” shall mean trademarks, service marks, brand names,
certification marks, trade dress and other indications of origin, the goodwill
associated with the foregoing and registrations in any jurisdiction of, and
applications in any jurisdiction to register, the foregoing, including any
extension, modification or renewal of any such registration or application;
inventions, discoveries and ideas, whether patentable or not, in any
jurisdiction; patents, applications for patents (including divisions,
continuations, continuations in part and renewal applications), and any
renewals, extensions or reissues thereof, in any jurisdiction; nonpublic
information, trade secrets and confidential information and rights in any
jurisdiction to limit the use or disclosure thereof by any person; writings and
other works, whether copyrightable or not, in any jurisdiction; and
registrations or applications for registration of copyrights in any
jurisdiction, and any renewals or extensions thereof; and any similar
intellectual property or proprietary rights.

     “Investor” shall have the meaning set forth in Section 3.01(o).

     “Insurer” shall have the meaning set forth in Section 3.01(o).

     “IRS” shall have the meaning set forth in Section 3.01(l).

     “Loss” shall have the meaning set forth in Section 6.08(a).

     “Material Adverse Effect” shall mean any material adverse effect on (a) the
financial condition, results of operations, assets, liabilities or business of
the Company and its Subsidiaries taken as a whole (provided, however, that, with
respect to this clause (a), a “Material Adverse Effect” shall not be deemed to
include any effects to the extent resulting from (i) changes, after the date
hereof, in generally accepted accounting principles or regulatory accounting
requirements applicable to banks or savings associations and their holding
companies generally, (ii) changes, after the date hereof, in laws, rules or
regulations of general applicability or interpretations thereof by Governmental
Entities, (iii) actions or omissions of the Company taken with the prior written
consent of Purchaser or (iv) changes, after the date hereof, in general economic
or market conditions generally affecting the other companies in the industries
in which the Company and its Subsidiaries operate, except, with respect to
clauses (i), (ii) and (iv), to the extent that the effects of such changes are
disproportionately adverse to the financial condition, results of operations,
assets, liabilities or business of the Company and its Subsidiaries, taken as a
whole), (b) the ability of the Company to perform its obligations under this
Agreement or the Ancillary Documents or (c) the validity or enforceability of
this Agreement or any of the Ancillary Documents or the rights or remedies of
Purchaser hereunder and thereunder.

     “NYSE” shall mean the New York Stock Exchange.

     “Person” or “person” shall mean an individual, corporation, association,
partnership, group (as such term is used in Section 13(d)(3) of the Exchange
Act), trust, joint venture, business trust or unincorporated organization, or a
government or any agency or political subdivision thereof.

     “Preferred Securities” shall have the meaning set forth in Section 2.01.

     “Preferred Stock” shall have the meaning set forth in Section 3.01(e).

3

--------------------------------------------------------------------------------

     “Purchaser” shall have the meaning set forth in the preamble hereto.

     “Purchaser Indemnitee” shall have the meaning set forth in Section 6.08(a).

     “Purchaser Information” shall have the meaning set forth in Section
3.02(f).

     “Registration Rights Agreement” shall mean the registration rights
agreement to be executed by the Company and Purchaser at the Closing, which
shall be in the form attached hereto as Exhibit B.

     “Regulatory Filings” shall have the meaning set forth in Section 3.01(p).

     “Reports” shall have the meaning set forth in Section 3.01(f).

     “Rights” shall have the meaning set forth in Section 3.01(e).

     “Rights Agreement” shall have the meaning set forth in Section 3.01(e).

     “SEC” shall mean the United States Securities and Exchange Commission.

     “Securities Act” shall mean the Securities Act of 1933, as amended.

     “Subsidiary” shall mean, with respect to any Person, any other Person of
which 50% or more of the shares of the voting securities or other voting
interests are owned or controlled, or the ability to select or elect 50% or more
of the directors or similar managers is held, directly or indirectly, by such
first Person or one or more of its Subsidiaries, or by such first Person, or by
such first Person and one or more of its Subsidiaries.

     “Tax” or “Taxes” shall mean all federal, state, local, and foreign income,
excise, gross receipts, gross income, ad valorem, profits, gains, property,
capital, sales, transfer, use, payroll, employment, severance, withholding,
duties, intangibles, franchise, backup withholding, and other taxes, charges,
levies or like assessments together with all penalties and additions to tax and
interest thereon.

     “Tax Return” shall mean a report, return or other information (including
any amendments) required to be supplied to a governmental entity with respect to
Taxes including, where permitted or required, combined or consolidated returns
for any group of entities that includes the Company or any of its Subsidiaries.

     “Third Party” shall have the meaning set forth in Section 4.02(a).

     “Transactions” shall have the meaning set forth in Section 3.01(c).

     “Voting Debt” shall have the meaning set forth in Section 3.01(e).

     “Voting Securities” shall have the meaning set forth in Section 4.06(b).

     Section 1.02. General Interpretive Principles. Whenever used in this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires, any noun or

4



--------------------------------------------------------------------------------



pronoun shall be deemed to include the plural as well as the singular and to
cover all genders. The name assigned this Agreement and the section captions
used herein are for convenience of reference only and shall not be construed to
affect the meaning, construction or effect hereof. Whenever the words “include,”
“includes,” or “including” are used in this Agreement, they shall be deemed to
be followed by the words “without limitation.” Unless otherwise specified, the
terms “hereto,” “hereof,” “herein” and similar terms refer to this Agreement as
a whole (including the exhibits, schedules and disclosure statements hereto),
and references herein to Articles or Sections refer to Articles or Sections of
this Agreement.



ARTICLE II





Sale and Purchase of the Preferred Securities



     Section 2.01. Sale and Purchase of the Preferred Securities. Subject to all
of the terms and conditions of this Agreement, and in reliance upon the
representations and warranties hereinafter set forth, at the Closing provided
for in Section 2.02 hereof, the Company will sell to Purchaser, and Purchaser
will purchase from the Company, 20,000 shares of the Company’s 7.25% Series B
Non-Voting Convertible Preferred Stock, par value $0.05 per share and
liquidation preference $100,000 per share (the “Preferred Securities”), for an
aggregate purchase price of $2,000,000,000. The Preferred Securities will have
the designations, relative rights, preferences and limitations set forth in the
Company’s Restated Certificate of Incorporation, as amended, and the Certificate
of Designations in the form attached hereto as Exhibit A (the “Certificate of
Designations”).

     Section 2.02. Closing. (a) Subject to the satisfaction or waiver of the
conditions set forth in this Agreement, the purchase and sale of the Preferred
Securities hereunder (the “Closing”) shall take place at the offices of the
Company at 4500 Park Granada, Calabasas, California, concurrently with the
execution and delivery of this Agreement by each of the parties (the date that
the Closing occurs, the “Closing Date”).

     (b) At the Closing: (i) the Company will deliver to Purchaser certificates
for the Preferred Securities registered in the name of Purchaser; (ii)
Purchaser, in full payment for the Preferred Securities, will deliver to the
Company immediately available funds, by wire transfer to such account as the
Company shall specify, in the amount of the purchase price to be paid hereunder
pursuant to Section 2.01; and (iii) each party shall take or cause to happen
such other actions, and shall execute and deliver such other instruments or
documents, as shall be required under Article V.



ARTICLE III





Representations and Warranties



     Section 3.01. Representations and Warranties of the Company. Except as
disclosed in the Reports filed with or furnished to the SEC by the Company prior
to the date hereof (excluding any risk factor disclosures contained in such
documents under the heading “Risk Factors” and any disclosure of risks included
in any “forward-looking statements” disclaimer or other statements that are
similarly non-specific and are predictive or forward-

5

--------------------------------------------------------------------------------

looking in nature) or in the disclosure schedule (the “Company Disclosure
Schedule”) delivered by the Company to Purchaser prior to the execution of this
Agreement (which schedule sets forth, among other things, items, the disclosure
of which is necessary or appropriate, either in response to an express
disclosure requirement contained in a provision hereof or as an exception to one
or more representations or warranties contained in this Section 3.01, or to one
or more of the Company’s covenants, provided, however, that disclosure in any
section of such Company Disclosure Schedule shall apply only to the indicated
Section of this Agreement except to the extent that it is reasonably apparent
that such disclosure is relevant to another section of this Agreement), the
Company represents and warrants to, and agrees with, Purchaser, as of the date
hereof (or as of such earlier date in the case of any representation or warranty
expressly made as of an earlier date), as follows:

     (a) Organization and Good Standing of the Company; Organizational
Documents. (i) The Company is a Delaware corporation registered as a savings and
loan holding company under the Home Owners Loan Act of 1933, as amended, is duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority and governmental
authorizations to own, operate and lease its properties and to carry on its
business as it is being conducted on the date of this Agreement. The Company is
duly licensed or qualified as a foreign corporation for the transaction of
business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties, or conducts any business, so as to require
such qualification, except where the failure to be so licensed or qualified in
any such jurisdiction would not reasonably be expected to have a Material
Adverse Effect. True, complete and correct copies of the Company’s restated
certificate of incorporation and by-laws, as in effect as of the date of this
Agreement, have previously been made available to Purchaser.

     (b) Organization and Good Standing of Subsidiaries. Each Subsidiary of the
Company is duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization, and has all requisite corporate power and
authority and governmental authorizations to own, operate and lease its
properties and to carry on its business as it is now being conducted, and is
duly licensed or qualified to do business in each other jurisdiction in which it
owns or leases properties, or conducts any business, so as to require such
qualification, except where the failure to be so authorized, licensed or
qualified in any such jurisdiction, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. The deposit accounts
of Countrywide Bank, FSB are insured by the FDIC to the fullest extent permitted
by the Federal Deposit Insurance Act and the rules and regulations of the FDIC
thereunder, and all premiums and assessments required to be paid in connection
therewith have been paid when due.

     (c) Authorization; No Conflicts. (i) The Company has full corporate power
and authority to execute and deliver this Agreement and the Ancillary Documents
to which it is a party and to consummate the transactions contemplated hereby
and thereby (the “Transactions”). The execution, delivery and performance by the
Company of this Agreement and each Ancillary Document to which it is a party and
the consummation of the Transactions have been duly authorized by the Board of
Directors of the Company. No other corporate proceedings on the part of the
Company are necessary to authorize the execution, delivery and performance by
the Company of this Agreement and each Ancillary Document and consummation of
the

6

--------------------------------------------------------------------------------

Transactions. This Agreement has been, and at or prior to the Closing, each
Ancillary Document to which it is a party will be, duly and validly executed and
delivered by the Company. This Agreement is, and upon its execution at or prior
to the Closing each Ancillary Document to which it is a party will be, a valid
and binding obligation of the Company, enforceable against it in accordance with
its terms.

     (ii) The execution, delivery and performance of this Agreement and the
Ancillary Documents to which it is a party, the consummation by the Company of
the Transactions and the compliance by the Company with any of the provisions
hereof and thereof (including, without limitation, the conversion provisions of
the Preferred Securities) will not conflict with, violate or result in a breach
of any provision of, or constitute a default (or an event which, with notice or
lapse of time or both would constitute a default) under, or result in the
termination of or accelerate the performance required by, or result in a right
of termination or acceleration under, (A) any provision of the Restated
Certificate of Incorporation or By-laws of the Company or the certificate of
incorporation, charter, by-laws or other governing instrument of any Subsidiary
of the Company or (B) any mortgage, note, indenture, deed of trust, lease, loan
agreement or other agreement or instrument or any permit, concession, grant,
franchise, license, judgment, order, decree, ruling, injunction, statute, law,
ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries or any of their respective properties or assets, other than any
such conflict, violation, breach, default, termination and acceleration under
clause (B) that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

     (d) Consents. No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required on
the part of the Company or any of its Subsidiaries in connection with the
execution, delivery and performance by the Company of this Agreement and the
Ancillary Documents to which it is a party and the consummation by the Company
of the Transactions.

     (e) Capitalization.

     (i) The authorized capital stock of the Company consists of (i)
1,000,000,000 shares of Common Stock, par value $0.05 per share, of the Company
(the “Common Stock”), of which as of August 21, 2007 578,073,936 shares were
issued and outstanding and (ii) 1,500,000 shares of Preferred Stock, $0.05 par
value, of the Company (the “Preferred Stock”) no shares of which were
outstanding as of August 21, 2007. As of August 22, 2007, 250,000 shares of
Preferred Stock were designated Series A Participating Preferred Stock, all of
which are reserved for issuance in accordance with the Amended and Restated
Rights Agreement, dated as of November 27, 2001, as amended, between the Company
and American Stock Transfer & Trust Company, as Rights Agent (the “Rights
Agreement”), pursuant to which the Company has issued rights to purchase Series
A Participating Preferred Stock (“Rights”). As of August 21, 2007, the Company
held 438,398 shares of Common Stock in its treasury. As of August 21, 2007,
there were 98,775,032 shares of Common Stock reserved for issuance in connection
with employee benefit, stock option and dividend reinvestment and stock purchase
plans. All of the issued and outstanding shares of the Company’s capital stock

7

--------------------------------------------------------------------------------

have been duly and validly authorized and issued and are fully paid and
nonassessable, and are not subject to preemptive rights. No bonds, debentures,
notes or other indebtedness having the right to vote on any matters on which the
stockholders of the Company may vote (“Voting Debt”) are issued and outstanding.
Other than as set forth in this subsection (e) or pursuant to this Agreement and
the Certificate of Designations, (A) no equity securities or Voting Debt of the
Company are or may be required to be issued by reason of any options, warrants,
rights to subscribe to, calls or commitments of any character whatsoever, (B)
there are outstanding no securities or rights convertible into or exchangeable
for any equity securities or Voting Debt of the Company and (C) there are no
contracts, commitments, understandings or arrangements by which the Company is
bound to issue additional equity securities or Voting Debt or options, warrants
or rights to purchase or acquire any additional equity securities or Voting
Debt.

     (ii) Except for any director qualifying shares, all of the issued and
outstanding shares of capital stock or other equity ownership interests of each
Subsidiary of the Company are owned by the Company, directly or indirectly, free
and clear of any material liens, pledges, charges and security interests and
similar encumbrances, and all of such shares or equity ownership interests have
been duly and validly authorized and issued and are fully paid and
nonassessable, and are not subject to preemptive rights. No Subsidiary of the
Company has or is bound by any outstanding subscriptions, options, warrants,
calls, commitments or agreements of any character calling for the purchase or
issuance of any shares of capital stock or any other equity security of such
Subsidiary or any securities representing the right to purchase or otherwise
receive any shares of capital stock or any other equity security of such
Subsidiary.

     (f) Reports; Financial Statements; Controls.

     (i) Since January 1, 2005, the Company and each of its Subsidiaries has
timely filed all reports, registration statements, proxy statements and other
materials, together with any amendments required to be made with respect
thereto, that were required to be filed with (i) the SEC under the Securities
Act or the Exchange Act, (ii) the Office of Thrift Supervision, (iii) the Office
of the Comptroller of the Currency, (iv) the Federal Reserve Board, (v) the FDIC
and (vi) any other federal, state or foreign Governmental Entity (all such
reports and statements are collectively referred to herein as the “Reports”),
and have paid all fees and assessments due and payable in connection therewith.
As of their respective dates, the Reports complied in all material respects with
all of the statutes and published rules and regulations enforced or promulgated
by the regulatory authority with which they were filed and (i) with respect to
Reports filed with the SEC, did not as of the date of filing thereof with the
SEC contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading and (ii) with respect to all other Reports, were complete and
accurate in all material respects as of their respective dates. There are no
facts existing as of the date hereof peculiar to the Company or any of its
Subsidiaries that the Company has not disclosed in the Reports or to Purchaser
in writing that, individually or in the aggregate, have had or would reasonably
be expected to have a Material Adverse Effect. No executive officer of the
Company has failed in any respect to make

8

--------------------------------------------------------------------------------

the certifications required of him or her under Section 302 or 906 of the
Sarbanes-Oxley Act of 2002.

     (ii) Each of the consolidated balance sheets, and the related consolidated
statements of income, changes in stockholders’ equity and cash flows, included
in the Reports filed with the SEC under the Exchange Act (A) have been prepared
from, and are in accordance with, the books and records of the Company and its
Subsidiaries, (B) fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates shown and the results of the consolidated operations, changes in
stockholders’ equity and cash flows of the Company and its consolidated
Subsidiaries for the respective fiscal periods or as of the respective dates
therein set forth, subject, in the case of any unaudited financial statements,
to normal recurring year-end audit adjustments, (C) complied as to form, as of
their respective dates of filing with the SEC, in all material respects with
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto and (D) have been prepared in accordance with
GAAP consistently applied during the periods involved, except as otherwise set
forth in the notes thereto.

     (iii) The records, systems, controls, data and information of the Company
and its Subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or its Subsidiaries or accountants (including all means of access
thereto and therefrom), except for any non-exclusive ownership and non-direct
control that would not reasonably be expected to have a material adverse effect
on the system of internal accounting controls described below in this Section
3.1(f)(iii) . The Company (A) has implemented and maintains disclosure controls
and procedures (as defined in Rule 13a-15(e) of the Exchange Act) to ensure that
material information relating to the Company, including its consolidated
Subsidiaries, is made known to the chief executive officer and the chief
financial officer of the Company by others within those entities, and (B) has
disclosed, based on its most recent evaluation prior to the date hereof, to the
Company’s outside auditors and the audit committee of the Company’s Board of
Directors (x) any significant deficiencies and material weaknesses in the design
or operation of internal controls over financial reporting (as defined in Rule
13a-15(f) of the Exchange Act) that are reasonably likely to adversely affect
the Company’s ability to record, process, summarize and report financial
information and (y) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal
controls over financial reporting. As of the date hereof, to the knowledge of
the Company, there is no reason that its outside auditors and its chief
executive officer and chief financial officer will not be able to give the
certifications and attestations required pursuant to the rules and regulations
adopted pursuant to Section 404 of the Sarbanes-Oxley Act of 2002, without
qualification, when next due. Since January 1, 2005, (A) neither the Company nor
any of its Subsidiaries nor, to the knowledge of the Company, any director,
officer, employee, auditor, accountant or representative of the Company or any
of its Subsidiaries has received or otherwise had or obtained knowledge of any
material complaint, allegation, assertion or claim, whether written or oral,
regarding the accounting or auditing practices, procedures, methodologies or
methods of the Company or any of its

9

--------------------------------------------------------------------------------

Subsidiaries or their respective internal accounting controls, including any
material complaint, allegation, assertion or claim that the Company or any of
its Subsidiaries has engaged in questionable accounting or auditing practices,
and (B) no attorney representing the Company or any of its Subsidiaries, whether
or not employed by the Company or any of its Subsidiaries, has reported evidence
of a material violation of securities laws, breach of fiduciary duty or similar
violation by the Company or any of its officers, directors, employees or agents
to the Board of Directors of the Company or any committee thereof or to any
director or officer of the Company.

     (g) Absence of Certain Changes. Since June 30, 2007 until the date hereof,
and except as publicly disclosed by the Company in the Reports filed by it with
the SEC and publicly available prior to the date hereof, (i) the Company and its
Subsidiaries have conducted their respective businesses in all material respects
in the ordinary course, consistent with prior practice, (ii) except for publicly
disclosed ordinary dividends on the Common Stock, the Company has not made or
declared any distribution in cash or in kind to its stockholders or issued or
repurchased any shares of its capital stock or other equity interests and (iii)
no event or events have occurred that, individually or in the aggregate, has had
or would reasonably be expected to have a Material Adverse Effect.

     (h) No Undisclosed Liabilities, etc. Neither the Company nor its
Subsidiaries has any liabilities or obligations of any nature (absolute,
accrued, contingent or otherwise) which are not fully reflected or reserved
against in the financial statements described in Section 3.01(f), except for
liabilities that have arisen since June 30, 2007 in the ordinary and usual
course of business and consistent with past practice and that, individually or
in the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect.

     (i) Compliance with Applicable Law. Each of the Company and its
Subsidiaries holds all licenses, franchises, permits and authorizations
necessary for the lawful conduct of its business under, and has complied in all
material respects and is not in default or violation in any respect of, any law,
statute, order, rule, regulation, policy or guideline of any Federal, state or
local governmental authority applicable to the Company or such Subsidiary, other
than such non-compliance, defaults or violations that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect.

     (j) Legal Proceedings. Except as set forth in the Reports filed and
publicly available prior to the date hereof, neither the Company nor any of its
Subsidiaries is a party to any, and there are no pending, or to the knowledge of
the Company, threatened, legal, administrative, arbitral or other proceedings,
claims, actions or governmental investigations of any nature against the Company
or any of its Subsidiaries or to which any of their assets are subject (i) that,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect or (ii) relating to or which challenges the
validity or propriety of the Transactions. Neither the Company nor any of its
Subsidiaries is subject to any order, judgment or decree of a Governmental
Entity that, individually or in the aggregate, has had or would reasonably be
expected to have a Material Adverse Effect. Except as, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect, (i) there is no unresolved violation, criticism or exception by
any Governmental Entity with respect to any Report or relating to any
examinations or inspections of the Company or any of its

10

--------------------------------------------------------------------------------

Subsidiaries and (ii) since January 1, 2005, there has been no formal or
informal inquiries by, or disagreements or disputes with, any Governmental
Entity with respect to the business, operations, policies or procedures of the
Company or any of its Subsidiaries.

     (k) ERISA.

     (i) All “employee benefit plans”, as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that are
subject to Title I of ERISA and are currently maintained or maintained since
January 1, 2001, by either the Company or any companies which, with the Company,
would be deemed to be a single employer under Section 414(b), (c), (m) or (o) of
the Code (collectively, the “Company Group”) for the benefit of the Company
Group employees, are collectively, for purposes of this Agreement, referred to
herein as the “Company Plans”. All Company Plans that constitute employee
“pension plans” as defined in Section 3(2) of ERISA that are subject to Title IV
of ERISA are referred to herein as the “Company Pension Plans”. Except as,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect, no non-exempt “prohibited
transaction” (as such term is used in Section 406 of ERISA or Section 4975 of
the Code), has heretofore occurred with respect to any Company Plan or any
Company Pension Plan and, to the knowledge of the Company, no such non-exempt
prohibited transaction with respect to any Company Plan or Company Pension Plan
shall occur as a result of the execution and delivery of this Agreement or the
Ancillary Documents and the consummation of the Transactions.

     (ii) Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, the consummation of the transactions
contemplated hereby will not result in an increase in the amount of, or
acceleration in the timing of payment of vesting of, any compensation payable or
awarded by the Company or any of its Subsidiaries to any of its or their
employees under any employment agreements, plans or programs of the Company or
any of its Subsidiaries.

     (l) Taxes and Tax Returns. Except as, individually or in the aggregate, has
not had and would not reasonably be expected to have a Material Adverse Effect:

     (i) Each of the Company and its Subsidiaries has duly and timely filed
(including all applicable extensions) all material Tax Returns required to be
filed by it on or prior to the date hereof (all such returns being accurate and
complete in all material respects), has paid all Taxes shown thereon as arising
and has duly paid or made provision for the payment of all material Taxes that
have been incurred or are due or claimed to be due from it by federal, state,
foreign or local taxing authorities other than Taxes that are not yet delinquent
or are being contested in good faith, have not been finally determined and have
been adequately reserved against;

     (ii) the federal, state and local income Tax returns of the Company and its
Subsidiaries have been examined by the Internal Revenue Service (the “IRS”) and
any applicable state and local tax authorities for all years to and including
2002 and any liability with respect thereto has been satisfied or any liability
with respect to deficiencies

11

--------------------------------------------------------------------------------

asserted as a result of such examination is covered by reserves that are
adequate under GAAP;

     (iii) there are no disputes pending, or claims asserted, for Taxes or
assessments upon the Company or any of its Subsidiaries for which the Company
does not have reserves that are adequate under GAAP;

     (iv) neither the Company nor any of its Subsidiaries is (A) a party to or
is bound by any Tax sharing, allocation or indemnification agreement or
arrangement (other than such an agreement or arrangement exclusively between or
among the Company and its Subsidiaries) or (B) has any liability for the Taxes
of any Person (other than the Company or any of its Subsidiaries) under Treasury
Regulation Section 1.1502-6 (or any similar provision of state, local or foreign
law);

     (v) within the past two years, neither the Company nor any of its
Subsidiaries has been a “distributing corporation” or a “controlled corporation”
in a distribution intended to qualify under Section 355(a) of the Code;

     (vi) neither the Company nor any of its Subsidiaries is required to include
in income any adjustment pursuant to Section 481(a) of the Code, no such
adjustment has been proposed by the IRS and no pending request for permission to
change any accounting method has been submitted by the Company or any of its
Subsidiaries; and

     (vii) neither the Company nor any of its Subsidiaries has participated in a
“listed transaction” within the meaning of Treasury Regulation section
1.6011-4(b)(2).

     (m) Intellectual Property. Except as, individually or in the aggregate, has
not had and would not reasonably be expected to have a Material Adverse Effect:

     (i) the Company and each of its Subsidiaries owns, or is licensed to use
(in each case, free and clear of any claims, liens or encumbrances), all
Intellectual Property used in or necessary for the conduct of its business as
currently conducted;

     (ii) the use of any Intellectual Property by the Company and its
Subsidiaries does not, to the knowledge of the Company, infringe on or otherwise
violate the rights of any person and is in accordance with any applicable
license pursuant to which the Company or any of its Subsidiaries acquired the
right to use any Intellectual Property;

     (iii) no person is challenging, infringing on or otherwise violating any
right of the Company or any of its Subsidiaries with respect to any material
Intellectual Property owned by or licensed to the Company or its Subsidiaries;

     (iv) to the knowledge of the Company, neither the Company nor any of its
Subsidiaries has received any notice of any pending claim with respect to any
Intellectual Property used by the Company or any of its Subsidiaries; and

     (v) to the knowledge of the Company, no Intellectual Property owned or
licensed by the Company or any of its Subsidiaries is being used or enforced in
a manner

12

--------------------------------------------------------------------------------

that would be expected to result in the abandonment, cancellation or
unenforceability of such Intellectual Property.

     (n) Environmental Liability. Except as, individually or in the aggregate,
has not had and would not reasonably be expected to have a Material Adverse
Effect:

     (i) there are no legal, administrative, arbitral or other proceedings,
claims, actions, causes of action or notices with respect to any environmental,
health or safety matters or any private or governmental environmental, health or
safety investigations or remediation activities of any nature seeking to impose,
or that are reasonably likely to result in, any liability or obligation of the
Company or any of its Subsidiaries arising under common law or under any local,
state or federal environmental, health or safety statute, regulation or
ordinance, including the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, pending or threatened against the Company or
any of its Subsidiaries;

     (ii) to the knowledge of the Company, there is no reasonable basis for, or
circumstances that are reasonably likely to give rise to, any such proceeding,
claim, action, investigation or remediation by any Governmental Entity or any
third party that would give rise to any liability or obligation on the part of
the Company or any of its Subsidiaries; and

     (iii) neither the Company nor any of its Subsidiaries is subject to any
agreement, order, judgment, decree, letter or memorandum by or with any
Governmental Entity or third party imposing any liability or obligation with
respect to any of the foregoing.

     (o) Mortgage Banking Business. Except as, individually or in the aggregate,
has not had and would not reasonably be expected to have a Material Adverse
Effect:

     (i) The Company and each of its Subsidiaries has complied with, and all
documentation in connection with the origination, processing, underwriting and
credit approval of any mortgage loan originated, purchased or serviced by the
Company or any of its Subsidiaries satisfied, (i) all applicable federal, state
and local laws, rules and regulations with respect to the origination, insuring,
purchase, sale, pooling, servicing, subservicing, or filing of claims in
connection with mortgage loans, including all laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (ii) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company or any of its Subsidiaries and any Agency, Investor or Insurer, (iii)
the applicable rules, regulations, guidelines, handbooks and other requirements
of any Investor, Agency or Insurer and (iv) the terms and provisions of the note
and any mortgage or other collateral documents and other loan documents with
respect to each mortgage loan; and

     (ii) No Agency, Investor or Insurer has (A) claimed in writing that the
Company or any of its Subsidiaries has violated or has not complied with the
applicable

13

--------------------------------------------------------------------------------

underwriting standards with respect to mortgage loans sold by the Company or any
of its Subsidiaries to an Investor or Agency, or with respect to any sale of
mortgage servicing rights to an Investor, (B) imposed in writing restrictions on
the activities (including commitment authority) of the Company or any of its
Subsidiaries or (C) indicated in writing to the Company or any of its
Subsidiaries that it has terminated or intends to terminate its relationship
with the Company or any of its Subsidiaries for poor performance, poor loan
quality or concern with respect to the Company’s or any of its Subsidiaries’
compliance with laws.

     (iii) For purposes of this Section 3.01(o):

     (A) “Agency” shall mean the Federal Housing Administration, the Federal
Home Loan Mortgage Corporation, the Farmers Home Administration (now known as
Rural Housing and Community Development Services), the Federal National Mortgage
Association, the Federal National Mortgage Association, the United States
Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture or any other federal or state agency with authority to
(x) authority to determine any investment, origination, lending or servicing
requirements with regard to mortgage loans originated, purchased or serviced by
the Company or any of its Subsidiaries or (y) originate, purchase, or service
mortgage loans, or otherwise promote mortgage lending, including without
limitation state and local housing finance authorities.

     (B) “Investor” shall mean any Person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Company or any of its Subsidiaries or a security backed by or representing
an interest in any such mortgage loan; and

     (C) “Insurer” means a Person who insures or guarantees for the benefit of
the mortgagee all or any portion of the risk of loss upon borrower default on
any of the Mortgage Loans, including, the Federal Housing Administration, the
United States Department of Veterans’ Affairs, the Rural Housing Service of the
U.S. Department of Agriculture and any private mortgage insurer, and providers
of hazard, title or other insurance with respect to mortgage loans originated,
purchased or serviced by the Company or any of its Subsidiaries, or the related
collateral.

     (p) Company Information. None of the information to be contained in any
document filed with any regulatory agency in connection with the transactions
contemplated by this Agreement (the “Regulatory Filings”), in each case, other
than Purchaser Information, as to which no representation is made by the
Company, will, at the time such filing is made, contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they are made, not misleading.

     (q) State Takeover Laws. The Company’s Board of Directors has taken all
action necessary to render inapplicable to Purchaser the restrictions on
“business combinations” set forth in Section 203 of the DGCL and, to the
knowledge of the Company, any similar

14

--------------------------------------------------------------------------------

“moratorium,” “control share,” “fair price,” “takeover” or “interested
stockholder” law applicable to transactions between Purchaser and the Company.

     (r) Rights Agreement. The Company has taken all actions necessary to
irrevocably amend the Rights Agreement to provide that the rights thereunder
will not be triggered as a result of the Transactions, and that any Preferred
Securities issued hereunder, and any shares of Common Stock issued upon
conversion of such Preferred Securities, in each case held by Parent or any of
its Affiliates, shall not be considered for purposes of determining whether
Purchaser or any of its Affiliates shall be an “Acquiring Person” thereunder.

     (s) Status of Securities. The Preferred Securities have been duly
authorized by all necessary corporate action. When issued and sold against
receipt of the consideration therefor, the Preferred Securities will be validly
issued, fully paid and nonassessable, will not subject the holders thereof to
personal liability and will not be subject to preemptive rights of any other
stockholder of the Company. Not less than 111,111,112 shares of Common Stock
have been duly reserved for issuance upon the conversion of the Preferred
Securities. When issued upon the conversion of the Preferred Securities, such
shares of Common Stock will be validly issued, fully paid and nonassessable,
will not subject the holders thereof to personal liability and will not be
subject to preemptive rights of any other stockholder of the Company.

     (t) Offering of Securities. Neither the Company nor any Person acting on
its behalf has offered the Preferred Securities or any similar securities of the
Company for sale to, solicited any offers to buy any of the Preferred Securities
or any similar securities of the Company from or otherwise approached or
negotiated with respect to any of the Preferred Securities or any similar
securities of the Company with any Person other than Purchaser. Neither the
Company nor any Person acting on its behalf has taken or will take any action
(including, without limitation, any offering of any securities of the Company
under circumstances which would require the integration of such offering with
the offering of any of the Preferred Securities under the Securities Act and the
rules and regulations of the SEC thereunder) which might subject the offering,
issuance or sale of any of the Preferred Securities to the registration
requirements of the Securities Act.

     (u) Brokers and Finders. Neither the Company nor any of its Subsidiaries
nor any of their respective officers, directors, employees or agents has
utilized any broker, finder, placement agent or financial advisor or incurred
any liability for any fees or commissions in connection with any of the
Transactions, other than Goldman Sachs & Co., the fees and expenses of which
will be paid by the Company.

     Section 3.02. Representations and Warranties of Purchaser. Purchaser
represents and warrants to, and agrees with, the Company as follows:

     (a) Organization. Purchaser is a national banking association, duly
organized, validly existing and in good standing under the laws of the United
States and has all requisite corporate power and authority to own, operate and
lease its properties and to carry on its business as it is being conducted on
the date of this Agreement.

15

--------------------------------------------------------------------------------

     (b) Authorization; No Conflicts. (i) Purchaser has full corporate power and
authority to execute and deliver this Agreement and the Ancillary Documents to
which it is a party and to consummate the Transactions. The execution, delivery
and performance by Purchaser of this Agreement and each Ancillary Documents to
which it is a party and the consummation of the Transactions have been duly
authorized by all necessary corporate action on behalf of Purchaser. No other
corporate proceedings on the part of Purchaser are necessary to authorize the
execution, delivery and performance by Purchaser of this Agreement and each
Ancillary Document and consummation of the Transactions. This Agreement has
been, and on or prior to the Closing each Ancillary Document to which it is a
party will be, duly and validly executed and delivered by Purchaser. This
Agreement is, and upon its execution at or prior to the Closing each Ancillary
Document to which it is a party will be, a valid and binding obligation of
Purchaser, enforceable against it in accordance with its terms.

     (ii) The execution, delivery and performance of this Agreement and the
Ancillary Documents to which it is a party, the consummation by Purchaser of the
Transactions and the compliance by Purchaser with any of the provisions hereof
and thereof will not conflict with, violate or result in a breach of any
provision of, or constitute a default (or an event, which, with notice or lapse
of time or both would constitute a default) under, or result in the termination
of or accelerate the performance required by, or result in a right of
termination or acceleration under, (A) any provision of the Restated Certificate
of Incorporation or By-laws of Purchaser or (B) any mortgage, note, indenture,
deed of trust, lease, loan agreement or other agreement or instrument of
Purchaser or any permit, concession, grant, franchise, license, judgment, order,
decree, ruling, injunction, statute, law, ordinance, rule or regulation
applicable to Purchaser or its properties or assets other than any such
conflict, violation, breach, default, termination and acceleration under clause
(B) that, individually or in the aggregate, would not reasonably be expected to
materially and adversely affect or delay the consummation of the Transactions.

     (c) Consents and Approvals. No consent, approval, order or authorization
of, or registration, declaration or filing with, any Governmental Entity is
required on the part of Purchaser in connection with the execution, delivery and
performance by Purchaser of this Agreement and the Ancillary Documents to which
it is a party and the consummation by Purchaser of the Transactions.

     (d) Securities Act. Purchaser is acquiring the Preferred Securities solely
for the purpose of investment and not with a view to, or for resale in
connection with, any distribution thereof in violation of the Securities Act,
other than Banc of America Securities LLC, the fees and expenses of which will
be paid by Purchaser.

     (e) Brokers and Finders. Neither Purchaser nor any of its officers,
directors, employees or agents has utilized any broker, finder, placement agent
or financial advisor or incurred any liability for any fees or commissions in
connection with any of the Transactions.

     (f) Purchaser Information. None of the information with respect to
Purchaser and its Affiliates or any of their respective officers and directors
that is provided to the Company by Purchaser or any of its representatives
(collectively, “Purchaser Information”) specifically for

16

--------------------------------------------------------------------------------

inclusion in any of the Regulatory Filings, will, at the time such filing is
made, contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances in which they are made, not
misleading.

ARTICLE IV

Additional Agreements of the Parties

     Section 4.01. Taking of Necessary Action. Subject to the conditions set
forth in Article V hereof, each of the parties hereto agrees to use all
reasonable best efforts promptly to take or cause to be taken all action and
promptly to do or cause to be done all things necessary, proper or advisable
under applicable laws and regulations to consummate and make effective the
Transactions. Each party shall execute and deliver both before and after the
Closing such further certificates, agreements and other documents and take such
other actions as the other party may reasonably request to consummate or
implement the Transactions or to evidence such events or matters.

     Section 4.02. Acquisition Proposals.

     (a) The Company covenants to and agrees with Purchaser that following the
date of this Agreement, neither the Board of Directors of the Company nor any
committee thereof shall (1) enter into, approve or recommend any letter of
intent, agreement in principle, acquisition agreement, option agreement or
similar agreement constituting or relating to, or that is intended to be or
would reasonably be likely to result in, any Acquisition Proposal made by any
Person other than Purchaser or its Subsidiaries (a “Third Party”) or (2) approve
or recommend, or publicly propose to approve, endorse or recommend, any
Acquisition Proposal by a Third Party, unless:

     (i) the Company shall have notified Purchaser in writing that it is in
discussions with any Person regarding, or otherwise is contemplating taking, any
such action, at least ten Business Days prior to the delivery of the notice
provided below in Section 4.02(a)(iii) (or such lesser period of time as is
reasonably practicable to the extent such discussions or contemplation with
respect to any such action commence fewer than ten Business Days prior to the
delivery of the notice provided below in Section 4.02(a)(iii); provided that the
notice under this Section 4.02(a)(i) shall be delivered no fewer than five
Business Days prior to the delivery of the notice provided below in Section
4.02(a)(iii));

     (ii) the Company shall have provided Purchaser access to the Company’s
management and any non-public information with respect to the Company and its
Subsidiaries, in each case in a manner reasonably comparable with any such
access that it has provided to such Third Party (which non-public information
shall be treated by Purchaser pursuant to the terms of the Confidentiality
Agreement or pursuant to an new confidentiality agreement on substantially
similar terms);

17

--------------------------------------------------------------------------------

     (iii) the Company shall have notified Purchaser in writing, at least five
Business Days in advance of taking any such action, of its intention to take any
such action and included with such notice the identity of the Third Party making
such Acquisition Proposal, the most current written draft agreement relating to
the transaction that constitutes such Acquisition Proposal and all related
transaction agreements to which the Company would be a party;

     (iv) the Company shall have, and shall have caused its financial and legal
advisers to, negotiate with Purchaser in good faith during the period following
delivery of such notices (to the extent Purchaser desires to negotiate) with
regard to an Acquisition Proposal by Purchaser; and

     (v) the Board of Directors shall have determined in good faith and after
consultation with its outside counsel and financial advisors that the
Acquisition Proposal made by such Third Party is more favorable to the
stockholders of the Company from a financial point of view than any proposal
committed to by Purchaser during the five Business Day period following the
Company’s notice of its intention to take any such action; provided that any
material amendment to the terms of such Acquisition Proposal by such Third Party
shall require a new notice under Section 4.02(a)(iii) and new five Business Day
advance notice period under such Section.

     (b) Nothing contained in this Agreement shall prohibit the Company or its
Board of Directors from (i) disclosing to its shareholders a position
contemplated by Rules 14d-9(f) and 14e-2(a) promulgated under the Exchange Act
with respect to an tender or exchange offer commenced by a Third Party or (ii)
making any required disclosure to the Company’s stockholders if, in the good
faith judgment of such Board of Directors, after consultation with its outside
counsel, it is required to do so under applicable law.

     (c) As used in this Agreement, “Acquisition Proposal” shall mean any
inquiry, proposal or offer from any Person or group of Persons relating to, in a
single transaction or series of related transactions, (i) a merger,
reorganization, consolidation, share exchange, business combination,
recapitalization, liquidation, dissolution or similar transaction involving a
direct or indirect acquisition of the Company (or any Subsidiary or Subsidiaries
of the Company whose business constitutes 50% or more of the consolidated net
revenues, net income or assets (based on fair market value) of the Company and
its Subsidiaries, taken as a whole) or (ii) the acquisition (including by way of
tender or exchange offer) in any manner, directly or indirectly, of over 50% of
(A) the Company’s outstanding Common Stock or (B) the consolidated total assets
(based on fair market value) of the Company and its Subsidiaries.

     (d) The obligations of the Company under this Section 4.02 shall continue
in full force and effect until such time as Purchaser shall no longer own
Preferred Securities convertible into shares of Common Stock, or shares of
Common Stock issued upon conversion of the Preferred Securities, or any
combination of the foregoing, in any case representing at least five percent of
the Common Stock then outstanding.

     Section 4.03. Financial Statements and Other Reports.

18

--------------------------------------------------------------------------------

     (a) The Company covenants that, to the extent it has not previously
publicly filed such information with the SEC in an annual report on Form 10-K or
periodic report on Form 10-Q, it will deliver to Purchaser:

     (i) within 40 days after the end of each quarterly period (other than the
last quarterly period) in each fiscal year, consolidated statements of income,
changes in stockholders’ equity and cash flows of the Company and its
consolidated Subsidiaries (including the Company Subsidiary) for the period from
the beginning of the then current fiscal year to the end of such quarterly
period, and a consolidated balance sheet of the Company and its consolidated
Subsidiaries (including the Company Subsidiary) as of the end of such quarterly
period; and

     (ii) within 75 days after the end of each fiscal year, a consolidated
balance sheet of the Company and its consolidated Subsidiaries (including the
Company Subsidiary) as of the end of such fiscal year and the related
consolidated statements of income, changes in stockholders’ equity and cash
flows for such fiscal year, together with the audit report of KPMG LLP or other
independent public accountants of recognized standing selected by the Company.

     (b) The obligations of the Company to deliver the materials described in
Section 4.03(a) shall continue in full force and effect until such time as
Purchaser shall no longer own Preferred Securities convertible into shares of
Common Stock, or shares of Common Stock issued upon conversion of the Preferred
Securities, or any combination of the foregoing, in any case representing at
least five percent of the Common Stock then outstanding.

     Section 4.04. Inspection of Property. (a) The Company covenants that it
will permit representatives of Purchaser to visit and inspect, at Purchaser’s
expense, any of the properties of the Company or its Subsidiaries to examine the
corporate books and make copies or extracts therefrom and to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with the
principal officers of the Company, all upon reasonable notice and at such
reasonable times and as often as Purchaser may reasonably request. Any
investigation pursuant to this Section shall be conducted during normal business
hours and in such manner as not to interfere unreasonably with the conduct of
the business of the Company, and nothing herein shall require the Company or any
of its Subsidiaries to disclose any information to the extent (i) prohibited by
applicable law or regulation, (ii) that the Company reasonably believes such
information to be competitively sensitive proprietary information (except to the
extent Purchaser provides reasonable assurances that such information shall not
be shared with employees of its or its Affiliates’ competing businesses or
otherwise used by the Purchaser or its Affiliates to compete with the Company
and its Subsidiaries) or (iii) that such disclosure would reasonably be expected
to cause a violation of any agreement to which the Company or any of its
Subsidiaries is a party or would cause a risk of a loss of privilege to the
Company or any of its Subsidiaries (provided that the Company shall use
commercially reasonable efforts to make appropriate substitute disclosure
arrangements under circumstances where the restrictions in this clause (iii)
apply).

     (b) The provisions of paragraph (a) of this Section 4.04 shall terminate
and no longer be of any effect from and after such time as Purchaser no longer
beneficially owns any

19

--------------------------------------------------------------------------------

Preferred Securities convertible into shares of Common Stock, or shares of
Common Stock issued upon the conversion of the Preferred Securities, or any
combination of the foregoing, in any case representing at least five percent of
the Common Stock then outstanding.

     Section 4.05. Post-Conversion Lockup; Redemption.

     (a) Subject to the Company’s compliance with its obligations under this
Agreement, Purchaser shall not, without the Company’s prior written consent,
sell, transfer or otherwise dispose of any of the shares of Common Stock
received upon conversion of the Preferred Securities to any Person (other than
to an Affiliate that agrees in writing to be bound by the terms and provisions
of this Agreement to the same extent as Purchaser) at any time during the
eighteen-month period following the date of conversion. Notwithstanding the
foregoing, Purchaser and its Affiliates may sell, transfer or otherwise dispose
any or all of such shares of Common Stock by tendering such securities pursuant
to any tender offer or exchange offer commenced by any Third Party that has not
been solicited, directly or indirectly, by Purchaser or any of its Affiliates or
in connection with any merger or consolidation to which the Company is a party
or pursuant to a plan of liquidation of the Company; provided, however, the
obligations of Purchaser under this Section 4.05 shall terminate upon the
delivery of any Redemption Notice (as defined in the Certificate of
Designations) by the Company.

     (b) The Company covenants and agrees that it shall not exercise any of its
rights under Section 5 of the Certificate of Designations, including the
delivery of any Redemption Notice (as defined in the Certificate of
Designations), at any time that there exist any material ongoing business
relationships between Purchaser or any of its Affiliates, on the one hand, and
the Company or any of its Subsidiaries, on the other hand, other than ordinary
course lending or financing relationships.

     Section 4.06. Standstill.

     (a) Purchaser covenants to and agrees with the Company that, without the
Company’s prior written consent, neither Purchaser nor any of its Affiliates
will, directly or indirectly (including by way of cooperating or coordinating
with any third party with respect to the following actions or by encouraging,
assisting, advising or facilitating the taking of any of the following actions
by any third party):

     (i) In any way acquire, offer or propose to acquire or agree to acquire
Beneficial Ownership of any Voting Securities or any direct or indirect rights
or options to acquire Beneficial Ownership of any Voting Securities other than
those acquired by Purchaser or its Affiliates from the Company pursuant to the
terms of this Agreement or the Certificate of Designations (including upon
conversion of the Preferred Securities) or pursuant to a stock split, stock
dividend or similar corporate action initiated by the Company;

     (ii) Make any public announcement with respect to (except to the extent
otherwise required by applicable law with respect to the acquisition, conversion
or exercise, as the case may be, of the Preferred Securities), or submit to the
Company or any of its directors, officers, representatives, trustees, employees,
attorneys, advisors,

20

--------------------------------------------------------------------------------

agents or Affiliates, any proposal for, the acquisition of any Voting Securities
or with respect to any merger, consolidation, business combination or purchase
of any substantial portion of the assets of the Company, whether or not any
parties other than Purchaser and its Affiliates are involved, and whether or not
such proposal might require the making of a public announcement by the Company
unless the Company shall have made a prior written request to Purchaser to
submit such a proposal (it being understood that any notice pursuant to Section
4.02(a) shall be deemed to constitute such a prior written request);

     (iii) Seek or propose to influence, advise, change or control the
management, Board of Directors, governing instruments or policies or affairs of
the Company by way of any public communication or communication with any Person
other than the Company, or make, or in any way participate in, any
“solicitation” of “proxies” (as such terms are defined or used in Regulation 14A
under the Exchange Act) to vote any Voting Securities or become a “participant”
in any “election contest” as such terms are defined and used in Rule 14a-11
under the Exchange Act) with respect to Voting Securities; provided, that
nothing in this clause (iii) shall prevent Purchaser or its Affiliates from
voting any Voting Securities then Beneficially Owned by Purchaser or such
Affiliates in any manner; or

     (iv) Make a request to amend or waive any provision of this Section
4.06(a);

provided, however, that, the provisions of this Section 4.06(a) shall not apply
to any acquisition of Voting Securities by Purchaser or its Affiliates on behalf
of customers in the ordinary course of business of Purchaser or its Affiliates,
to such Voting Securities held in the ordinary course of business for its or its
Affiliates’ customers’ custodial, fiduciary, investment management or similar
accounts, or to the securities underwriting, secured lending, dealing,
derivatives, hedging or trading activities of Purchaser and its Affiliates in
the ordinary course of their financial services business and not for the purpose
of avoiding the obligations set forth in this Section 4.06(a) .

     (b) For purposes of this Section 4.06, a Person shall be deemed to
“Beneficially Own” any securities of which such Person or any such Person’s
Affiliates is considered to be a “Beneficial Owner” under Rule 13d-3 under the
Exchange Act as in effect on the date hereof or of which such Person or any of
such Person’s Affiliates or associates, directly or indirectly, has the right to
acquire (whether such right is exercisable immediately or only after the passage
of time or upon the satisfaction of conditions) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, rights, warrants or options, or otherwise
and “Voting Securities” shall mean at any time shares of any class of capital
stock of the Company that are then entitled to vote generally in the election of
directors or any securities that are convertible into, or exchangeable or
exercisable for, any such shares.

     (c) The obligations of Purchaser under this Section 4.06 shall continue in
full force and effect until such time as Purchaser shall no longer own Preferred
Securities convertible into shares of Common Stock, or shares of Common Stock
issued upon conversion of the

21

--------------------------------------------------------------------------------

Preferred Securities, or any combination of the foregoing, in any case equal to
at least five percent of the Common Stock then outstanding.

     Section 4.07. Securities Laws; Legends. (a) Purchaser acknowledges and
agrees that as of the date hereof neither the Preferred Securities nor the
securities issuable upon the conversion of the Preferred Securities have been or
will be registered under the Securities Act or the securities laws of any state
and that they may be sold or otherwise disposed of only in one or more
transactions registered under the Securities Act and, where applicable, such
laws or as to which an exemption from the registration requirements of the
Securities Act and, where applicable, such laws is available. Purchaser
acknowledges that, except as provided in the Ancillary Documents, Purchaser has
no right to require the Company to register the Preferred Securities or the
securities issuable upon the conversion of the Preferred Securities. Purchaser
further acknowledges and agrees that each certificate for the Preferred
Securities shall bear a legend substantially as set forth in paragraph (b) of
this Section 4.07.

     (b) Certificates for the Preferred Securities and any securities issued
upon the conversion thereof shall bear legends in substantially the following
form:



  The securities represented by this Certificate have not
been registered under the Securities Act of 1933, as amended,
and may not be transferred, sold or otherwise disposed of
except while such a registration is in effect under such act and
applicable state securities laws or pursuant to an exemption
from registration under such act or such laws.



     (c) When issued pursuant hereto, the certificates evidencing the Preferred
Securities shall also bear any legend required by any applicable state blue sky
law.

     (d) Any holder of Preferred Securities may request the Company to remove
any or all of the legends described in this Section 4.07 from the certificates
evidencing such Preferred Securities by submitting to the Company such
certificates, together with an opinion of counsel reasonably satisfactory to the
Company to the effect that such legend or legends are no longer required under
the Securities Act or applicable state laws, as the case may be.

     Section 4.08. Lost, Stolen, Destroyed or Mutilated Securities. Upon receipt
of evidence satisfactory to the Company of the loss, theft, destruction or
mutilation of any certificate for any security of the Company and, in the case
of loss, theft or destruction, upon delivery of an undertaking by the holder
thereof to indemnify the Company (and, if requested by the Company, the delivery
of an indemnity bond sufficient in the judgment of the Company to protect the
Company from any loss it may suffer if a certificate is replaced), or, in the
case of mutilation, upon surrender and cancellation thereof, the Company will
issue a new certificate for an equivalent number of shares or another security
of like tenor, as the case may be.

     Section 4.09. Regulatory Matters.

     (a) Purchaser and the Company shall use commercially reasonable efforts to
promptly prepare and file all necessary documentation, to effect all
applications, notices, petitions and filings, and to obtain as promptly as
practicable all permits, consents, approvals and

22

--------------------------------------------------------------------------------

authorizations of all third parties and Governmental Entities which are
necessary or advisable to consummate the Transactions. The Company and Purchaser
shall have the right to consult the other, in each case subject to applicable
laws relating to the exchange of information, with respect to any filing made
with, or written materials submitted to, any third party or any Governmental
Entity in connection with the Transactions. In exercising the foregoing right,
each of the parties hereto shall act reasonably and as promptly as practicable.
The parties hereto agree that they will consult with each other with respect to
the obtaining of all permits, consents, approvals and authorizations of all
third parties and Governmental Entities necessary or advisable to consummate the
Transactions and each party will keep the other appraised of the status of
matters relating to completion of the Transactions.

     (b) Purchaser and the Company shall, upon request, furnish each other with
all information concerning themselves, their Subsidiaries, directors, officers
and stockholders and such other matters as may be reasonably necessary or
advisable in connection with any statement, filing, notice or application made
by or on behalf of Purchaser, the Company or any of their respective
Subsidiaries to any Governmental Entity in connection with the Transactions.

     (c) Purchaser and the Company shall promptly furnish the other with copies
of written communications received by them or their Subsidiaries from, or
delivered by any of the foregoing to, any Governmental Entity in respect of the
Transactions (other than in respect of information filed or otherwise submitted
confidentially to any such Governmental Entity).

     (d) Purchaser and the Company shall, and shall cause their Subsidiaries to,
use commercially reasonable efforts (i) to take, or cause to be taken, all
actions necessary, proper or advisable to comply promptly with all legal
requirements that may be imposed on them or their Subsidiaries with respect to
the Transactions and, subject to the conditions set forth in Article V hereof,
to consummate the Transactions and (ii) subject to the conditions set forth in
Article V hereof, to obtain (and to cooperate with the other party to obtain)
any consent, authorization, order or approval of, or any exemption by, any
Governmental Entity and any other third party which is required to be obtained
by the Company or Purchaser or any of their respective Subsidiaries in
connection with the Transactions, and to comply with the terms and conditions of
such consent, authorization, order or approval.

     Section 4.10. Share Listing. The Company shall promptly use its reasonable
best efforts to cause the shares of Common Stock issuable upon conversion of the
Preferred Securities to be, upon official notice of issuance, listed on the
NYSE.

     Section 4.11. Business Strategy. The Company shall use its reasonable best
efforts to implement its previously announced strategy to migrate its funding of
loan origination volume to Countrywide Bank, FSB.



ARTICLE V

Conditions



23

--------------------------------------------------------------------------------

     Section 5.01. Conditions of Purchase. The obligations of Purchaser to
purchase and pay for the Preferred Securities at the Closing are subject to
satisfaction or waiver of each of the following conditions precedent:

     (a) Representations and Warranties; Covenants.

     (i) The representations and warranties of the Company (i) contained in
Section 3.01(e)(i) of this Agreement shall be true and correct in all material
respects, (ii) contained in Section 3.01(g)(iii) shall be true and correct in
all respects and (iii) contained in any other Section of this Agreement and in
the Ancillary Documents shall be true and correct (disregarding all
qualifications or limitations set forth in such representations and warranties
as to “materiality”, “Material Adverse Effect” and words of similar import),
except, in the case of clause (iii), where the failure of such representations
and warranties to be so true and correct would not, individually or in the
aggregate, have a Material Adverse Effect, in each case on and as of the date of
this Agreement or the date of such Ancillary Documents, as the case may be, and
on and as of the Closing Date with the same effect as though made on and as of
such respective dates (unless any such representation or warranty is made only
as of a specific date, in which event such representation or warranty shall be
true and correct only as of such specific date); and

     (ii) the Company shall have performed all obligations and complied with all
covenants required hereunder to be performed by it at or prior to the Closing.

     (b) Material Adverse Effect. There shall not have occurred, since the date
hereof, any event, circumstance, change or effect that, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect.

     (c) Company Certificate. The Company shall have delivered to Purchaser a
certificate, dated the Closing Date, signed by its chief executive officer and
its chief financial officer, to the effect that the conditions set forth in
Sections 5.01(a) and (b) have been satisfied to the best knowledge of the
officer executing the same.

     (d) No Adverse Law, Action or Decision or Injunction. There shall be no
law, statute, order, rule or regulation of, and no action, suit, investigation
or proceeding pending by, a Governmental Entity of competent jurisdiction that
seeks to restrain, enjoin or prevent the consummation of the Transactions, and
there shall not be in effect any order, decree or injunction of a court or
agency of competent jurisdiction which enjoins or prohibits consummation of the
Transactions.

     (e) Registration Rights Agreement. The Registration Rights Agreement shall
have been executed and delivered by the Company.

     (f) Certificate of Designations. The Certificate of Designations shall have
been duly filed with the Secretary of State of Delaware.

24

--------------------------------------------------------------------------------

     Section 5.02. Conditions of Sale. The obligation of the Company to sell the
Preferred Securities at the Closing is subject to satisfaction or waiver of each
of the following conditions precedent:

     (a) Representations and Warranties; Covenants. The representations and
warranties of Purchaser contained in this Agreement shall be true and correct in
all material respects on and as of the date of this Agreement and on and as of
the Closing Date with the same effect as though made on and as of such dates
(unless any such representation or warranty is made only as of a specific date,
in which event such representation or warranty shall be true and correct in all
material respects only as of such specific date), and Purchaser shall have
performed all obligations and complied with all covenants required hereunder to
be performed by it at or prior to the Closing.

     (b) Purchaser’s Certificate. An executive officer of Purchaser shall have
delivered to the Company a certificate, dated the Closing Date, to the effect
that the condition set forth in Section 5.02(a) has been satisfied to the best
knowledge of the officer executing the certificate.

     (c) No Adverse Action or Decision or Injunction. There shall be no law,
statute, order, rule or regulation of, and no action, suit, investigation or
proceeding pending by, a Governmental Entity of competent jurisdiction that
seeks to restrain, enjoin or prevent the consummation of the Transactions, and
there shall not be in effect any order, decree or injunction of a court or
agency of competent jurisdiction which enjoins or prohibits consummation of the
Transactions.



ARTICLE VI

Miscellaneous



     Section 6.01. Survival of Representations and Warranties. All covenants and
agreements, other than those which by their terms apply in whole or in part
after the Closing Date, shall terminate as of the Closing Date. Except for the
warranties and representations contained in clauses (a), (b), (c), (q) and (r)
of Section 3.01, which shall survive the Closing without limitation, the
warranties and representations made herein or in any certificates delivered in
connection with the Closing shall survive the Closing for a period of two years
and shall then expire.

     Section 6.02. Notices. All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given, if delivered
personally, by telecopier or sent by overnight courier as follows:



  (a)     If to Purchaser, to:





  Bank of America, N.A.
Bank of America Corporate Center
100 North Tryon Street



25

--------------------------------------------------------------------------------



  Charlotte, NC 28255

Attention: Timothy J. Mayopoulos,
                Executive Vice President and General Counsel
Fax: (704) 370-3515

With copies to:

Cleary Gottlieb Steen & Hamilton LLP
2000 Pennsylvania Avenue, NW
Washington, DC 20006

Attention: John C. Murphy, Jr.
                Derek M. Bush
Fax: (202) 974-1999

and

Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006

Attention: Paul J. Shim
Fax: (212) 225-3999

(b) If to the Company, to:

Countrywide Financial Corporation
4500 Park Granada
Calabasas, CA 91302

Attention: Sandor E. Samuels
Fax: (818) 225-4055

With a copy to:

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019

Attention: Edward D. Herlihy
                Craig M. Wasserman
                Nicholas G. Demmo
Fax: (212) 403-2000



or to such other address or addresses as shall be designated in writing. All
notices shall be effective when received.

26

--------------------------------------------------------------------------------

     Section 6.03. Entire Agreement; Third Party Beneficiaries; Amendment. This
Agreement, the Registration Rights Agreement, the Confidentiality Agreement and
the Certificate of Designations and the documents described herein and therein
or attached or delivered pursuant hereto or thereto set forth the entire
agreement between the parties hereto with respect to the Transactions, and,
other than as set forth in Section 4.07(d) and Section 6.09, are not intended to
and shall not confer upon any person other than the parties hereto any rights or
remedies hereunder. Any provision of this Agreement may be amended or modified
in whole or in part at any time by an agreement in writing between the parties
hereto executed in the same manner as this Agreement. No failure on the part of
any party to exercise, and no delay in exercising, any right shall operate as a
waiver thereof nor shall any single or partial exercise by any party of any
right preclude any other or future exercise thereof or the exercise of any other
right. No investigation by Purchaser of the Company prior to or after the date
hereof shall stop or limit Purchaser from exercising any right hereunder or be
deemed to be a waiver of any such right.

     Section 6.04. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to constitute any original, but all
of which together shall constitute one and the same documents.

     Section 6.05. Governing Law. This Agreement shall be governed by, and
interpreted in accordance with, the laws of the State of New York.

     Section 6.06. Public Announcements. Subject to each party’s disclosure
obligations imposed by law and notwithstanding any provision to the contrary
contained in the confidentiality agreement dated August 15, 2007 between the
parties (the “Confidentiality Agreement”), each of the parties hereto will
cooperate with each other in the development and distribution of all news
releases and other public information disclosures with respect to this Agreement
and any of the Transactions, and no party hereto will make any such news release
or public disclosure without first consulting with the other party hereto.

     Section 6.07. Expenses. Each party hereto shall bear its own costs and
expenses (including attorneys’ fees) incurred in connection with this Agreement
and the Ancillary Documents and the Transactions.

     Section 6.08. Indemnification.

     (a) The Company agrees to indemnify and hold harmless Purchaser, each
person who controls Purchaser within the meaning of the Exchange Act, and each
of the respective officers, directors, employees, agents and Affiliates of the
foregoing in their respective capacities as such (the “Purchaser Indemnitees”),
to the fullest extent lawful, from and against any and all actions, suits,
claims, proceedings, costs, damages, judgments, amounts paid in settlement
(subject to Section 6.08(d) below) and expenses (including, without limitation,
attorneys’ fees and disbursements) (collectively, “Loss”) arising out of or
resulting from (i) subject to the standard set forth in Section 6.14, any
inaccuracy in or breach of the representations, warranties or covenants made by
the Company in this Agreement or any Ancillary Document or (ii) any action or
failure to act undertaken by a Purchaser Indemnitee at the written request of or
with the written consent of the Company.

27

--------------------------------------------------------------------------------

     (b) Purchaser agrees to indemnify and hold harmless the Company and each of
its officers, directors, employees, agents and Affiliates in their respective
capacities as such (the “Company Indemnitees”), to the fullest extent lawful,
from and against any and all Losses arising out of or resulting from (i) subject
to the standard set forth in Section 6.14, any inaccuracy in or breach of the
representations, warranties or covenants made by Purchaser in this Agreement or
any Ancillary Document or (ii) any action or failure to act undertaken by a
Company Indemnitee at the written request of or with the written consent of
Purchaser.

     (c) A party obligated to provide indemnification under this Section 6.08
(an “Indemnifying Party”) shall reimburse the indemnified parties of the other
party (the “Indemnified Parties”) for all reasonable out-of-pocket expenses
(including attorneys’ fees and disbursements) as they are incurred in connection
with investigating, preparing to defend or defending any such action, suit,
claim or proceeding (including any inquiry or investigation) whether or not an
Indemnified Party is a party thereto. If an Indemnified Party makes a claim
under this Section 6.08(c) for payment or reimbursement of expenses, such
expenses shall be paid or reimbursed promptly upon receipt of appropriate
documentation relating thereto even if the Indemnifying Party reserves the right
to dispute whether this Agreement requires the payment or reimbursement of such
expenses.

     (d) An Indemnified Party shall give written notice to the Indemnifying
Party of any claim with respect to which it seeks indemnification promptly after
the discovery by such party of any matters giving rise to a claim for
indemnification; provided that the failure of any Indemnified Party to give
notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Section 6.08 unless and to the extent that the
Indemnifying Party shall have been materially prejudiced by the failure of such
Indemnified Party to so notify such party. In case any such action, suit, claim
or proceeding is brought against an Indemnified Party, the Indemnified Party
shall be entitled to hire, at its own expense, separate counsel and participate
in the defense thereof; provided, however, that the Indemnifying Party shall be
entitled to assume and conduct the defense, unless the Indemnifying Party
determines otherwise and following such determination the Indemnified Party
assumes responsibility for conducting the defense (in which case the
Indemnifying Party shall be liable for any legal or other expenses reasonably
incurred by the Indemnified Party in connection with assuming and conducting the
defense). No Indemnifying Party shall be liable for any settlement of any
action, suit, claim or proceeding effected without its written consent;
provided, however, the Indemnifying Party shall not unreasonably withhold, delay
or condition its consent. The Indemnifying Party further agrees that it will
not, without the Indemnified Party’s prior written consent, settle or compromise
any claim or consent to entry of any judgment in respect thereof in any pending
or threatened action, suit, claim or proceeding in respect of which
indemnification may be sought hereunder (whether or not any Indemnified Party is
an actual or potential party to such action, suit, claim or proceeding) unless
such settlement or compromise includes an unconditional release of each
Indemnified Party from all liability arising out of such action, suit, claim or
proceeding.

     (e) The obligations of the Indemnifying Party under this Section 6.08 shall
survive the transfer, redemption or conversion of the Preferred Securities and
the shares of Common Stock issued upon the conversion thereof, or the closing or
termination of this Agreement and any Ancillary Document, or the Transactions.
The agreements contained in this Section 6.08 shall be in addition to any other
rights of the Indemnified Party against the

28

--------------------------------------------------------------------------------

Indemnifying Party or others, at common law or otherwise. The Indemnifying Party
consents to personal jurisdiction, service and venue in any court in the
continental United States in which any claim subject to this Agreement is
brought against any Indemnified Party.

     (f) The amount the Indemnifying Party shall pay to the Indemnified Party
with respect to a claim made pursuant to this Section 6.08 shall be an amount
equal to the Loss incurred by the Indemnified Party with respect to such claim,
after giving effect to any taxes payable by the Indemnified Party on receipt of
any indemnification hereunder with respect to such claim and any tax benefit
actually realizable (including deductions) by the Indemnified Party with respect
to such claim for tax purposes.

     Section 6.09. Successors and Assigns. Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the Company’s successors and assigns and Purchaser’s successors
and assigns, and no other person; provided, that, subject to applicable law,
Purchaser may assign its rights under this Agreement to any of its Affiliates,
but no such assignment shall relieve Purchaser of its obligations hereunder. For
the avoidance of doubt, none of the covenants or obligations of Purchaser
hereunder shall be binding on any other Person, and no such Person shall be
entitled to any of the Purchaser’s rights hereunder (other than under Section
4.07(d)), solely as a result of the transfer of any of the Preferred Securities,
or shares of Common Stock issued upon conversion of the Preferred Securities, to
such Person.

     Section 6.10. Remedies; Waiver. To the extent permitted by law, all rights
and remedies existing under this Agreement or any Ancillary Documents are
cumulative to, and are exclusive of, any rights or remedies otherwise available
under applicable law. No failure on the part of any party to exercise, or delay
in exercising, any right hereunder shall be deemed a waiver thereof, nor shall
any single or partial exercise preclude any further or other exercise of such or
any other right.

     Section 6.11. Consent to Jurisdiction. Each of the parties hereto (a)
consents to submit itself to the personal jurisdiction of any Federal or state
court located in the Borough of Manhattan in the City of New York, New York in
the event any dispute arises out of this Agreement, any of the Ancillary
Documents or the Transactions, (b) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (c) agrees that it will not bring any action relating to this
Agreement, any of the Ancillary Documents or the Transactions in any court other
than a Federal or state court located in the Borough of Manhattan in the City of
New York, New York.

     Section 6.12. Severability. If any provision of this Agreement is
determined to be invalid, illegal, or unenforceable, the remaining provisions of
this Agreement shall remain in full force and effect provided that the economic
and legal substance of, any of the Transactions is not affected in any manner
materially adverse to any party. In the event of any such determination, the
parties agree to negotiate in good faith to modify this Agreement to fulfill as
closely as possible the original intent and purpose hereof. To the extent
permitted by law, the parties hereby to the same extent waive any provision of
law that renders any provision hereof prohibited or unenforceable in any
respect.

29

--------------------------------------------------------------------------------

     Section 6.13. Headings. The headings of Articles and Sections contained in
this Agreement are for reference purposes only and are not part of this
Agreement.

     Section 6.14. Standard. Except as otherwise specifically set forth in
Section 5.01(a)(i), notwithstanding anything that may be the contrary herein, no
representation or warranty of the Company hereunder or in the Ancillary
Documents shall be deemed untrue, inaccurate or incorrect for any purpose under
this Agreement, and the Company shall not be deemed to have breached a
representation or warranty (disregarding all qualifications or limitations set
forth in such representations and warranties as to “materiality”, “Material
Adverse Effect” and words of similar import) for any purpose under this
Agreement, in any case as a consequence of the existence or absence of any fact,
circumstance or event unless such fact, circumstance or event, individually or
when taken together with all other facts, circumstances or events inconsistent
with any of such representations or warranties, has had or would reasonably be
expected to have a Material Adverse Effect.

30

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
or by their respective duly authorized officers, all as of the date first above
written.

BANK OF AMERICA, N.A.      By:    /s/ DAVID M. BELK 

--------------------------------------------------------------------------------

         Name:    David M. Belk           Title:    Senior Vice President     
COUNTRYWIDE FINANCIAL CORPORATION      By:    /s/ ANGELO R. MOZILO 

--------------------------------------------------------------------------------

         Name:    Angelo R. Mozilo           Title:    Chairman of the Board   
  and Chief Executive Officer 


[Investment Agreement Signature Page]

--------------------------------------------------------------------------------



Exhibit A



Form of Certificate of Designations

[See Exhibit 3.1 to this Current Report on Form 8-K]

--------------------------------------------------------------------------------



Exhibit B



Form of Registration Rights Agreement

[See Exhibit 4.1 to this Current Report on Form 8-K]

--------------------------------------------------------------------------------